Citation Nr: 1646460	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  15-07 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for Crohn's Disease.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified before the undersigned Veterans Law Judge during a July 2015 videoconference hearing, the transcript of which is included in the file.

Following the hearing, in August 2015, the Veteran submitted additional evidence with a waiver of review by the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's Crohn's disease was incurred as a result of active duty service.


CONCLUSION OF LAW

The criteria for service connection for Crohn's disease have been met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2015).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran.  Given the favorable nature of the Board's decision herein, any error in notice or assistance is harmless.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the first and second Shedden elements have been met.  In this regard, the Veteran has a current diagnosis of Crohn's disease.  See e.g. November 2013 private disability benefits questionnaire and July 2014 VA opinion.  Further, the Veteran served at Camp Lejeune during a period in which VA acknowledges the water was contaminated.  See VA letter dated in April 2014.  Thus, this case turns on whether there is a nexus between the Veteran's exposure to contaminated water in service and his current diagnosis of Crohn's disease.  The Board finds that the evidence is at least in equipoise in this regard.

Weighing against the claim are the Veteran's seemingly inconsistent statements regarding the date of onset of symptoms, as well as the July 2014 VA opinion.  Regarding the inconsistent statements, the Veteran reported on his February 2012 claim form and in a November 2013 statement that his Crohn's symptoms began during service; however, during his July 2015 hearing before the Board, he reported that his symptoms began in the early 2000's.  Regarding the July 2014 VA opinion, the examiner opined that the Veteran's Crohn's disease is not related to service.  The examiner explained that although the Veteran served at Camp Lejeune during two separate periods in 1984 and 1986, the contaminated wells were closed in February 1985, and that the Veteran was only exposed to the contaminated water for 43 days.  The examiner also determined that although exposure to trichloroethylene (TCE) may be linked with some immune system effects, there were no published studies indicating an increase in Crohn's disease 22 years after exposure.  In reaching this conclusion, the examiner acknowledged the favorable November 2013 private opinion from Dr. A.Z.  

Weighing in favor of the claim are the letters and reports from the private physician, Dr. A.Z., dated in November 2013 and August 2015, in which the private physician expressed positive opinions regarding the relationship between the Veteran's Crohn's disease and the Veteran's exposure to contaminated water at Camp Lejeune.  In November 2013, Dr. A.Z. emphasized that the Veteran's lack of a family history of Crohn's disease supported a finding that exposure was a likely cause.  Then, in August 2015, Dr. A.Z. cited a medical journal article from the Centers for Disease Control (CDC) regarding water contamination at Camp Lejeune which noted that even though the "most contaminated well" was shut down in February 1985, one of the water treatment plants was not shut down until 1987.  Thus, Dr. A.Z. concluded that the Veteran was exposed to the contaminated water during both periods of service at Camp Lejeune.  Further, in August 2015, Dr. A.Z. explained that the positive nexus opinion was based on research obtained from multiple publications from the National Institutes of Health (NIH), which identified Crohn's disease as an autoimmune disorder and discussed the consistency among studies that support a finding of an etiologic role of TCE in autoimmune disease.  

In this case, the Board finds that the evidence is at least in equipoise.  In this regard, the Board has no reason to doubt Dr. A.Z.'s positive opinion for which a detailed basis was provided.  Further, Dr. A.Z.'s opinion does not appear to be based on any of the Veteran's seemingly inconsistent statements regarding the date of onset of symptoms but rather is based upon the Veteran's confirmed exposure to contaminated water, the lack of a family history of bowel disease, and medical literature that supports a finding of a relationship between the contaminated water exposure and autoimmune disorders such as Crohn's disease.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).   

While the Board acknowledges that the Veteran's statements regarding the date of onset of his symptoms appear to be inconsistent, the positive opinion from Dr. A.Z. outweighs any such statement.  In this regard, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, diagnosis and etiology of Crohn's disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Veteran is not competent to report at what point his gastrointestinal symptoms became early symptoms of Crohn's disease versus acute gastrointestinal symptoms.  The Board finds it plausible that the Veteran had gastrointestinal symptoms in service as well as in the early 2000's and is not persuaded by the Veteran's opinion regarding whether any of these symptoms were Crohn's symptoms, or any seemingly inconsistent statement in this regard. 

Moreover, the July 2014 VA examiner appeared to base the negative opinion on incorrect facts.  Specifically, the July 2014 VA examiner indicated that it was significant that the Veteran was only exposed to the contaminated water during the first period at Camp Lejeune, but as noted in the August 2015 private opinion, another contaminated well was still active during the Veteran's second period of service at Camp Lejeune.  Additionally, the July 2014 VA examiner appeared to base the negative opinion, in part, on the fact that the Veteran's Crohn's disease was diagnosed 22 years after exposure to the contaminated water, but did not explain why the delay was significant.  As such, the Board resolves doubt and finds the evidence is at least in equipoise.  

Accordingly, service connection for Crohn's disease is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for Crohn's disease is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


